Filed 3/5/15 P. v. Segovia CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E061468

v.                                                                       (Super.Ct.No. FVI1400763)

SALVADOR SIERRA SEGOVIA,                                                 OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. (Retired judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         David K. Rankin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant Salvador Sierra Segovia was charged by information with

first degree burglary. (Pen. Code,1 § 459, count 1.) It was alleged that another person,

other than an accomplice, was present in the residence during the commission of the

burglary. (§ 667.5, subd. (c).) Defendant’s case was tried by a jury, but a court declared

a mistrial after finding the jury deadlocked. After a brief recess, defendant entered a plea

agreement and pled guilty to count 1. He also admitted the allegation that there was a

person present in the residence during the burglary. The parties stipulated that the

evidence presented at the trial provided a factual basis for the plea. Defendant was

sentenced immediately. In accordance with the plea agreement, the court sentenced him

to four years in state prison and awarded him 111 days of presentence custody credits.

         Defendant filed a timely notice of appeal, challenging the validity of the plea, and

requested a certificate of probable cause, which the court denied. Defendant filed a

second notice of appeal, based on the sentence or other matters occurring after the plea.

We affirm.




         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
                            PROCEDURAL BACKGROUND

       Defendant was charged with and admitted that, on or about February 18, 2014, he

committed one count of first degree burglary, with a person, other than an accomplice,

present in the residence. (§ 459.)

                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and a few potential arguable issues: (1) whether his plea agreement was barred

by the doctrine of double jeopardy because of the mistrial; (2) whether he was advised of

his constitutional rights and the consequences of pleading guilty, and if he waived his

rights before pleading guilty; and (3) whether he was sentenced in accordance with the

plea agreement. Counsel has also requested this court to undertake a review of the entire

record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.




                                             3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                               HOLLENHORST
                                                             J.


We concur:


RAMIREZ
                    P. J.


McKINSTER
                       J.




                                      4